DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-2 and 4-10 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-2 and 4 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "the light entrance end of each said light guide path being optically connected to the container cavity or optically connected to the container cavity via a transparent resin that transmits the light from the sample, the light exit end of each said light guide path being optically connected to the light detection unit, and the light absorbing unit covering at least a part of a periphery of each said light guide path other than the light entrance end and the light exit end of the light guide path concerned.”
Claim 5 is not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "the light entrance end of each said light guide path being optically connected to the container cavity or optically connected to the container cavity via a transparent resin that transmits the light from the sample, and the light absorbing unit covering at least a part of a periphery of each said light guide path other than the light entrance end and the light exit end of the light guide path concerned.”

Claim 10 is not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "the light entrance end of each said light guide path being optically connected to the container cavity or optically connected to the container cavity via a transparent resin that transmits the light from the sample, and the light absorbing unit covering at least a part of a periphery of each said light guide path other than the light entrance end and the light exit end of the light guide path concerned, said method comprising: an irradiation step of emitting light to the light guide path group and a detection step of collectively detecting light from said plurality of light guide paths of the light guide path group.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tang et al. (Patent No. US 7,565,042 B2) discloses a container that allows a sample to enter and exit, and the combination of the sample and the container act as a waveguide to guide emission light generated by light-absorbing and/or light-generating matter in the sample to the detector.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SEUNG C SOHN/
Primary Examiner, Art Unit 2878